Per Curiam.
.Belknap Hardware Company and Hargadine-McKittrick Dry Goods Company, sued out this appeal on July 30, 1904, in their own name and in the name of Julius Salomon, as Assignee of Thomas J. Taylor, from a decree of the date of February 9, 1904, purporting to have been made in a suit wherein the said Taylor was complainant and the said Salomon as Assignee and the Said corporations were defendants. The only decree in the record is one entered in a suit between the said Taylor and the said Salomon, as Assignee alone. There is nothing in the record prior in time to the entry of the appeal to show that the corporations were, or even offered to become parties to the suit, nor that they had any interest in the subject matter of the suit, as privies or otherwise: and the appeal is, therefore, dismissed at their cost.
All the Justices concur.